IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00120-CR

KAYMON LEWIS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 39,061


                           MEMORANDUM OPINION

       Kaymon Lewis was convicted of Endangering a Child and sentenced to 10 years

in prison. See TEX. PENAL CODE ANN. § 22.041 (West 2011). His sentence was suspended,

and Lewis was placed on community supervision for 10 years. A year later, the trial court

revoked Lewis’s community supervision and sentenced Lewis to 10 years in prison.

Because the trial court did not abuse its discretion in revoking Lewis’s community

supervision, the trial court’s judgment is affirmed.

       In one issue, Lewis asserts the trial court abused its discretion in revoking Lewis’s
community supervision because Lewis could not afford to pay his fees, fines, and costs

and because the imposition of a ten year sentence was “harsh.”

        We review a decision to revoke community supervision for an abuse of discretion.

Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). The State's burden of proof

in a revocation proceeding is by a preponderance of the evidence. Cobb v. State, 851
S.W.2d 871, 874 (Tex. Crim. App. 1993). Further, the violation of a single condition of

community supervision is sufficient to support a revocation. Smith v. State, 286 S.W.3d
333, 342 (Tex. Crim. App. 2009) ("We have long held that 'one sufficient ground for

revocation would support the trial court's order revoking' community supervision.").

Thus, in order to prevail on appeal, an appellant must successfully challenge all the

findings that support the revocation order. Joseph v. State, 3 S.W.3d 627, 640 (Tex. App.—

Houston [14th Dist.] 1999, no pet.).

        In its motion to revoke, the State alleged Lewis violated six conditions of

community supervision. Lewis pled true to the first violation and not true to the

remaining violations. After a hearing, the trial court found the first, second, and fifth

violations to be true. On appeal, Lewis does not challenge the trial court’s finding that

the violation to which Lewis pled was true. Accordingly, because Lewis does not

challenge that finding, the trial court did not abuse its discretion in revoking Lewis’s

community supervision.

        Further, Lewis’s complaint that the 10 year sentence imposed after revocation was

“harsh,” appears to be a disproportionate-sentence claim which must be preserved for

appellate review. See TEX. R. APP. P. 33.1(a)(1); Rhoades v. State, 934 S.W.2d 113, 120 (Tex.

Lewis v. State                                                                         Page 2
Crim. App. 1996); Noland v. State, 264 S.W.3d 144, 151 (Tex. App.—Houston [1st Dist.]

2007, pet. ref'd). Lewis did not complain about the sentence imposed at the revocation

hearing.1 Accordingly, this complaint is not preserved for our review.

        Lewis’s issue is overruled, and the trial court’s judgment is affirmed.



                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed January 24, 2018
Do not publish
[CR25]




1
 We note that this sentence was agreed to by Lewis when he was initially adjudicated guilty and placed
on community supervision.

Lewis v. State                                                                                 Page 3